Citation Nr: 0400644	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for chronic dysentery.

6.  Entitlement to service connection for beriberi.

7.  Entitlement to service connection for helminthiasis.

8.  Entitlement to service connection for malnutrition.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served the Regular Philippine Army from December 
1941 to July 1945.  He was in beleaguered status from 
December 1941 to April 1942 and in no casualty status from 
April 1942 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  Rheumatoid arthritis and hypertension was not present in 
service and was not manifested in the first year after 
service.  

2.  There is no competent medical evidence of record relating 
the veteran's rheumatoid arthritis and hypertension to any 
disease or injury which occurred during active military 
service. 

3.  Competent medical evidence of a diagnosis of peptic ulcer 
disease, peripheral neuropathy, chronic dysentery, beriberi, 
helminthiasis, and malnutrition is not of record.  


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, and the incurrence of rheumatoid arthritis in 
service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2003). 

2.  Hypertension was not incurred in or aggravated by active 
service, and the incurrence of hypertension in service may 
not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

3.  Peptic ulcer disease was not incurred in or aggravated by 
active service, and the incurrence of peptic ulcer disease in 
service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

4.  Peripheral neuropathy was not incurred in or aggravated 
by active service, and the incurrence of peripheral 
neuropathy in service may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

5.  Chronic dysentery was not incurred in or aggravated by 
active service, and the incurrence of chronic dysentery in 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003). 

6.  Beriberi was not incurred in or aggravated by active 
service, and the incurrence of beriberi in service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 

7.  Helminthiasis was not incurred in or aggravated by active 
service, and the incurrence of helminthiasis in service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 

8.  Malnutrition was not incurred in or aggravated by active 
service, and the incurrence of malnutrition in service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there was a significant change in the law during 
the pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  Here, the RO, 
by way of the April 2002 rating decision and the December 
2002 Statement of the Case, provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  

Additionally, in letters dated in March and November 2001, 
the RO advised the veteran of what the responsibilities of 
the VA and the claimant are in developing the record.  In 
particular, the veteran was notified that VA would obtain all 
relevant evidence in the custody of other federal agencies 
and would assist him by providing a medical examination or 
getting a medical opinion if VA decided it was necessary to 
decide the veteran's claim.  He was advised that he could 
contact his private physicians regarding treatment for his 
claimed disabilities and request they send VA the medical 
records.  The veteran was also asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help by getting that evidence.   
In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 60 days from 
the date of the letter. The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has secured the veteran's service medical 
records, service personnel records, and VA outpatient records 
and examination reports.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, including osteoarthritis or 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

Service records consist of an Affidavit for Philippine Army 
Personnel.  The veteran, who signed the affidavit under oath 
in July 1945, did not list any wounds and illnesses under 
"Chronological Record of Wounds and Illnesses Incurred" or 
elsewhere in the document. 

F.T.D.G., M.D. issued a certification dated in February 2001 
that states the veteran was seen at PMC clinic in April 1998 
due to nose bleeding, right side, with headache and 
dizziness.  The diagnosis was epistaxis and hypertension.  
Dr. D.G. indicates in a note written on the VA medical 
release, received at the RO in October 2001, that the veteran 
was seen at the outpatient clinic of P. Medical Center 
because of a nose bleed, right side and complaints of 
headache and dizziness.  The diagnoses were epistaxis and 
hypertension (180/110).  Dr. D.G. stated the veteran was 
given relief and medicine to take at home and the bleeding 
was stopped by packing.  

E.B.E., M.D., in a medical certificate dated in April 2001, 
indicates that the veteran was examined and treated in the 
S.G. Hospital and Trauma Center in March 2000 for the 
following findings and/or diagnoses: acute renal failure on 
top of chronic knee insufficiency secondary to chronic 
hypertension, resolved and status post hemodialysis therapy.

Clinical records from PMC Hospital show the veteran was 
hospitalized in March 2000 for approximately 10 days.  He 
presented with complaints of body weakness.  Medical history 
indicated the veteran experienced body weakness associated 
with a cough for two weeks and a low-grade fever.  The 
initial diagnosis was congestive heart failure, hypertension, 
and diabetic (illegible).  He was admitted with severe 
difficulty breathing.  The veteran underwent hemodialysis 
during his stay.  The final diagnosis was chronic renal 
failure.  A medical certificate from Dr. D.G., dated in 
December 2001, certifies the veteran underwent the above-
described treatment and that his condition on discharge from 
the hospital was improved.

A note from M.N.M., M.D., dated in November 2000, certifies 
that the veteran is presently being attended at his clinic 
for rheumatoid arthritis and hypertension.  

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The competent evidence of record fails to show 
any diagnosis of the following disorders:  peptic ulcer 
disease, peripheral neuropathy, chronic dysentery, beriberi, 
malnutrition, and helminthiasis.  In the absence of proof of 
a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent evidence of record of a diagnosis of peptic 
ulcer disease, peripheral neuropathy, chronic dysentery, 
beriberi, malnutrition, and helminthiasis, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for peptic ulcer 
disease, peripheral neuropathy, chronic dysentery, beriberi, 
malnutrition, and helminthiasis. Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection as to 
these disorders is denied.  

The Board observes when the veteran underwent inpatient 
treatment at PMC Hospital; the initial impression was 
congestive heart failure.  There is no indication, however, 
that the diagnosed heart disorder is related to service, as 
service records do not contain evidence of such a disorder.  
It is also important to note in regard to beriberi heart 
disease, as well as peptic ulcer disease, peripheral 
neuropathy, chronic dysentery, malnutrition, and 
helminthiasis, a veteran must have been interned or detained 
as a prisoner of war for not less than 30 days and the 
disorder for any presumption of service connection to arise.  
38 C.F.R. § 3.309(c).  Service verification in this matter 
fails to show the veteran was in prisoner of war status for 
the requisite period.  For purposes of establishing 
entitlement to VA benefits, the VA is bound by the findings 
of the service departments with regard to whether an 
individual has service with the U.S. Armed Forces.  See Duro 
v. Derwinski, 2 Vet. App. 530 (1992).

The competent evidence reflects the veteran does have a 
current diagnosis of rheumatoid arthritis and hypertension.  
These disorders, if manifest to a degree of 10 percent or 
more within one year of discharge, would give rise to a 
presumption of service connection.  38 C.F.R. § 3.309 (a).  
As noted above, the veteran did not claim he incurred any 
illness while in service and there is no evidence of record 
to indicate he suffered from either rheumatoid arthritis or 
hypertension in service or within one year of his separation 
in July 1945.  The first competent evidence of a diagnosis of 
hypertension indicates treatment only as far back as April 
1998.  The first competent evidence of a rheumatoid arthritis 
diagnosis is not shown until November 2000.  With the initial 
diagnosis of hypertension and rheumatoid arthritis occurring 
over 50 years after the veteran left service, the Board must 
conclude that the current diagnoses, hypertension and 
rheumatoid arthritis, are too remote to be related to 
service.  The preponderance of evidence is against the 
veteran's claim for service connection for hypertension and 
service connection for rheumatoid arthritis.  Accordingly, 
reasonable doubt does not assist the veteran in these claims.  

Finally, the Board considered the necessity of a VA 
examination to resolve the veteran's service connection 
claims.  In regard to his claim for service connection for 
peptic ulcer disease, peripheral neuropathy, chronic 
dysentery, beriberi, malnutrition, and helminthiasis, the 
Board found that an examination was not needed because there 
was no competent evidence of a current diagnosis of peptic 
ulcer disease, peripheral neuropathy, chronic dysentery, 
beriberi, malnutrition, or helminthiasis, or persistent or 
recurrent symptoms of any of these disabilities.  Moreover, 
there was no competent evidence of an injury, event, or 
disease, or symptoms associated with any of these 
disabilities of in service.  With regard to the veteran's 
claim for service connection for hypertension and rheumatoid 
arthritis, the Board found that an examination was 
unnecessary because there was no competent evidence that the 
veteran suffered an event, injury or disease in service, or 
had a disease or symptoms of a disease listed in 38 C.F.R. 
§ 3.309, which manifested during an applicable presumptive 
period.  38 C.F.R. § 3.159(c)(4) (2003).


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for hypertension is denied.

Service connection for peptic ulcer disease is denied.

Service connection for peripheral neuropathy is denied.

Service connection for chronic dysentery is denied.

Service connection for beriberi is denied.

Service connection for helminthiasis is denied.

Service connection for malnutrition is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



